In an action to recover damages for wrongful death and for conscious pain and suffering, plaintiff appeals from a judgment of the Supreme Court, Queens County, entered March 9, 1959, after a jury trial, dismissing the complaint as to both defendants at the close of plaintiff’s ease. Judgment affirmed, with costs, The proof shows that decedent, while either ill or intoxicated, was sitting on the front bumper of a beer truck temporarily parked in a bus stop for the purpose of making a delivery to a grocery store; that a bus stopped about four or five feet away from the place where decedent was sitting, discharged a passenger, closed its doors and moved forward. Decedent died from injuries sustained when he, in some unexplained manner, came in contact with the bus. In our opinion, there is no proof that either of the defendants was negligent, Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.